IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Steven Burda,                            :
                         Petitioner      :
                                         :
                v.                       :         No. 162 C.D. 2018
                                         :
Department of Human Services,            :
                      Respondent         :


                                      ORDER

                NOW, February 5, 2020, upon consideration of Petitioner’s

application for reconsideration (RECON I), the application is denied.




                                         MARY HANNAH LEAVITT,
                                         President Judge